DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on March 29, 2021.
Currently, claims 1-20 are pending in the instant application. Claims 18-20 have been withdrawn from further consideration as being drawn to a nonelected invention. 
Claims 14-17 as currently amended are drawn to a method, which was previously indicated as being an inventive group (Group II) that is separate from applicant’s elected oligonucleotide conjugate (Group I). See page 2 of the restriction/election requirement mailed on August 24, 2020. Hence, claims 14-17 are withdrawn from further consideration as being drawn to a nonelected invention.
Accordingly, claims 1-13 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Arguments

                                            
	     New Objections/Rejections Necessitated by Amendment
Specification
The disclosure is objected to because of the following informalities: In the remarks filed on March 29, 2021, applicant states that the specification has been “amended to incorporate appropriate sequence identifiers”. However, the SEQ ID NOs added in Table 1 as amended on March 29, 2021 do not correctly represent/match the nucleotide sequences listed in Table 1. For instance, “No. 5” in Table 1 is indicated as being SEQ ID NO:3, which is also identified with “No. 6”. It is noted that the sequence listing filed in the instant application lists SEQ ID NO:3 as following:

    PNG
    media_image1.png
    159
    375
    media_image1.png
    Greyscale

The nucleotide sequence above corresponds to “No. 6”, not “No. 5”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
It is noted that the “wherein” clause limitation recited in claim 2 is already recited in claim 1 as currently amended. As such, claim 2 fails to further limit the subject matter of claim 1.
Claim 10 recites a number of different species of the bivalent linker B of claim 1. It is noted that claim 1 recites that the bivalent linker B is limited to “a bivalent phosphodiester linker”. As such, claim 10 broadens the subject matter of claim 1, thereby failing to further limit the subject matter of claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (WO 2009/141146 A1, of record) in view of Kandimalla et al. (US 2009/0053206 A1, of record), McSwiggen et al. (US 2010/0145038 A1, of record), Wengel et al. (US 2009/0182136 A1), Avkin-Nachum (US 2015/0259676 A1), and Albaek et al. (US 2015/0368642 A1). 
Hartmann teaches “the requirement of double stranded RNA for RIG-I recognition” and that “the recognition of 5’ triphosphate requires a double strand spanning at least 21 nucleotides encompassing the 5’nucleotide carrying the triphosphate”. See page 70. 
Hartmann discloses a 5’-triphosphoate-containing 24-mer synthetic RNA sequence of SEQ ID NO:53 (5’-GACGCUGACCCUGAAGUUCAUCUU) in Table 5. It is noted that Hartmann’s SEQ ID NO:53 (“3P-GFP2”) is 100% identical to SEQ ID NO:1 claimed in the instant case. 
Hartmann discloses a 24-mer synthetic RNA sequence of SEQ ID NO:46 (5’-AAGAUGAACUUCAGGGUCAGCGUC), which is fully complementary to SEQ ID NO:53. It is noted that Hartmann’s SEQ ID NO:46 (“AS GFP2”) is 100% identical to SEQ ID NO:2 claimed in the instant case.
 expression in cells, whereas SEQ ID NO:53 alone or SEQ ID NO:46 alone fails to induce IFN- expression. See Figure 14.
Hartmann teaches that a double-stranded RNA with a 5’ triphosphate having a blunt-end (no overhang) can be designed to have a 1-nt overhang at the 3’ end while maintaining high immunostimulatory activity. See the following structure in Figure 3.

    PNG
    media_image2.png
    49
    442
    media_image2.png
    Greyscale

Hartmann does not teach a structure wherein the upper strands of two dsRNAs are linked at their 3’ or 5’ ends via a phosphodiester linker. 
Kandimalla teaches that two identical immunomers can be linked 3’-3’ or 5’-5’. See the following copied from Figure 2:

    PNG
    media_image3.png
    39
    194
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    40
    194
    media_image4.png
    Greyscale

See also Table I listing exemplary 3’-3’ linked immunomers comprising two identical nucleotide sequences. 
McSwiggen discloses a composition comprising two 5’-5’ linked RNA duplexes and a composition comprising two 3’-3’-linked RNA duplexes. See Figures 22A, 22B, 22E, and 22F copied below:

    PNG
    media_image5.png
    297
    907
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    274
    832
    media_image6.png
    Greyscale

Wengel discloses a discontinuous RNA duplex structure, wherein one strand is discontinues while the other stand is continuous with phosphodiester linkages. See paragraphs 0139 and 0145. See also Figure 1B as copied below:

    PNG
    media_image7.png
    256
    708
    media_image7.png
    Greyscale

Avkin-Nachum teaches that “a phosphodiester linker” is one of a finite number of art-recognized linkers linking two separate moieties, wherein the linkers include a carbon linker, a peptide linker, a nucleotide linker, and an amido alkyl linker. See paragraphs 0043, 0060, and 0147.
Albaek teaches that a phosphodiester linker is a bivalent linker that links two separate moieties. See #10 in Figure 13 as copied below:

    PNG
    media_image8.png
    92
    600
    media_image8.png
    Greyscale

 at a greater level than Hartmann’s single 5’-triphosphate-containing 24-bp duplex alone, wherein “5’nucleotide carrying the triphosphate” in an RNA duplex was taught to be required for RIG-I recognition and immunostimulation (e.g., IFN- induction) as evidenced by Hartmann’s disclosure, because one of ordinary skill in the art would have reasonably expected an additive/greater level of immunostimulation by the combination composition compared to a single duplex, and because linking two identical immunostimulatory oligonucleotides at their 3’ ends or 5’ ends via an art-recognized linker was an art-recognized design option as disclosed by Kandimalla,. In addition, linking only one strand from each of the two RNA duplexes via a 3’-3’ or 5’-5’ linkage was an art-recognized design option as well as an art-recognized duplex linking methodology as illustrated in McSwiggen’s 3’-3’ or 5’-5’ linked duplexes in Figures 22A, B, E, and F, wherein a phosphodiester linker was one of a finite number of art-recognized linkers as taught by Avkin-Nachum and Albaek, wherein making an RNA structure having continuous phosphodiester linked RNAs in one strand with a discontinuous RNA strand in the other strand was within the technical grasp one of ordinary skill in the art as evidenced by Wengel. 
One of ordinary skill in the art would also have been motivated, with a reasonable expectation of success, to link two of Hartmann’s 24-bp duplexes comprising a 5’ triphosphate blunt end and a 1-nt 3’ overhang as depicted in Hartmann’s Figure 3 copied above, because the overhang-containing duplex was demonstrated to provide equivalent, high immunostimulatory activity as the no-overhang duplex, which would have suggested to one of ordinary skill in the art that the two structures are functionally equivalent structures thus are alternative design options available in the art before the effective filing date.   
Accordingly, claims 1-13 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The judicially created doctrine not included in this action can be found in a prior Office action.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-13, and 15-17 of U.S. Patent No. 10,059,943 B2 in view of Hartmann et al. (WO 2009/141146 A1, of record) in view of Kandimalla et al. (US 2009/0053206 A1, of record), McSwiggen et al. (US 2010/0145038 A1, of record), Wengel et al. (US 2009/0182136 A1), Avkin-Nachum (US 2015/0259676 A1), and Albaek et al. (US 2015/0368642 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘943 patent claims, which are drawn to a composition comprising a double-stranded oligonucleotide whose sense strand is 100% identical to SEQ ID NO:1 claimed in the instant case and antisense strand is 100% identical to SEQ ID NO:2 claimed in the instant case. It would have been obvious to make a phosphodiester linker-linked 3’-3’ or 5’-5’ oligonucleotide composition comprising two of the duplex claimed in the ‘943 patent claims, wherein the strands having a free, unlinked 5’ terminus have a triphosphate for RIG-I recognition and IFN- stimulation, wherein the 3’ terminus is modified to comprise a 1-nt overhang in view of the combined teachings of Hartmann, Kandimalla, McSwiggen, Wengel, Avkin-Nachum, and Albaek as explained in the §103 rejection above, which is fully incorporated by reference herein thus will not be repeated. 

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-32 of copending Application No. 15/969,077 in view of Hartmann et al. (WO 2009/141146 A1, of record) in view of Kandimalla et al. (US 2009/0053206 A1, of record), McSwiggen et al. (US 2010/0145038 A1, of record), Wengel et al. (US 2009/0182136 A1), Avkin-Nachum (US 2015/0259676 A1), and Albaek et al. (US 2015/0368642 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘077 claims, which are drawn to a composition comprising a double-stranded oligonucleotide whose sense strand is 100% identical to SEQ ID NO:1 claimed in the instant case and antisense strand is 100% identical to SEQ ID NO:2 claimed in the instant case. It would have been obvious to make a phosphodiester linker-linked 3’-3’ or 5’-5’ oligonucleotide composition comprising two of the duplex claimed in the ‘077 claims, wherein the strands having a free, unlinked 5’ terminus have a triphosphate for RIG-I recognition and IFN- stimulation, wherein the 3’ terminus is modified to comprise a 1-nt . 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635